Citation Nr: 0201867	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  99-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1966 to May 1969, 
and from March 1971 to March 1972.

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder, and denied entitlement 
to service connection for a panic disorder and depression.

In June 2000 the RO determined that new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, but 
denied entitlement to service connection on a de novo basis.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in September 1999, a transcript of which has been 
associated with the claims file.

In accordance with the United States Court of Appeals for 
Veterans Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board of Veterans' Appeals (Board) is 
obligated to address the issue of new and material evidence 
regardless of how the RO based its determination on that 
basis.  Hence, the Board will proceed with a determination of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service for an acquired 
psychiatric disorder, and has recharacterized the issue 
accordingly. 

In connection with this appeal, the veteran failed to report 
for a scheduled video-conference before a Member of the 
Board, and such failure to report is construed as a 
withdrawal of the request for such hearing.  See 38 C.F.R. § 
20.704(d) (2001).



The case has been forwarded to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
chronic nervous disorder when it issued an unappealed rating 
decision in December 1982. 

2.  The evidence submitted since the December 1982 denial 
bears directly and substantially upon the issue at hand, and 
because it is neither duplicative nor cumulative, and it is 
significant, it must be considered in order to fairly decide 
the merits of the claim.

3.  There is no competent medical evidence linking any post 
service reported variously diagnosed chronic acquired 
psychiatric disorder to active service on any basis. 


CONCLUSIONS OF LAW

1.  Evidence received since the December 1982 decision 
wherein the RO denied entitlement to service connection for a 
chronic acquired psychiatric disorder is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2001).

2.  A chronic acquired variously diagnosed psychiatric 
disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the December 1982 
rating decision wherein the RO denied entitlement to service 
connection for an acquired psychiatric disorder is reported 
in pertinent part below.

Service medical records dated in January 1967 show that the 
veteran was treated for anxiety symptoms with internal 
pressures to act out.  No diagnosis was provided.  He was 
seen again in March 1967 with complaints of an upset stomach 
and nausea.  A diagnosis was not provided.  

During an October 1978 VA examination for a disability not 
currently at issue, it was noted that the veteran was given 
Valium for his nerves.  

Evidence associated with the claims file subsequent to the 
December 1982 rating decision wherein the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder is reported in pertinent part below.

Associated with the claims file are VA outpatient treatment 
records dated from August 1995 to January 1996.  In August 
1995 the veteran presented with a history of depression times 
one year and panic attacks times one month.  He reported that 
he was exposed to some combat, but had no problems from it, 
no nightmares, intrusive thoughts, or other posttraumatic 
stress disorder symptoms.  The diagnoses were major 
depression single episode, panic attacks, and anxiety.  In 
October 1995 he was diagnosed with depression, single 
episode, appeared resolved, panic attacks.  In January 1996 
it was noted that he initially was seen in the mental health 
department in order to stop smoking in June 1995.  After 
cutting his nicotine habit he developed anxiety symptoms and 
depression.  The diagnosis was anxiety disorder, not 
otherwise specified.  



Associated with the claims file are VA outpatient treatment 
records dated from February 1998 to April 1999.  In February 
1998 the veteran was seen for follow-up wherein panic attacks 
were noted.  It was also noted that the veteran was always 
nervous and that he was exposed to combat in Vietnam.  In May 
1998 he was seen for follow up of anxiety disorder.  He 
reported that his problems had begun three years prior when 
he quit smoking.  At that time he began to experience 
episodes of apprehension, fear, confusion, nausea and 
feelings of unreality.  He denied a psychiatric history prior 
to three years earlier, but stated he was given Valium and 
Darvon after his return from Vietnam for his nerves.  

In May 1998 he was diagnosed with nervousness, history of 
depression, and panic disorder.  In March and April 1999 he 
was diagnosed with anxiety disorder not otherwise specified, 
with depressed mood superimposed.  

Associated with the claims is a statement dated in September 
1999 from FM, MD, wherein he reported that he had been 
treating the veteran since October 1995.  It was noted that 
the veteran suffered from severe anxiety, a great deal of 
panic with panic attacks, depression, and insomnia.  Dr. FM  
noted that the veteran had been treated at VA and served in 
Vietnam for three years.  

During his September 1999 personal hearing the veteran 
testified that while in service he experienced problems with 
depression and nervousness.  Following service he was treated 
with prescribed medications.  He received a medical discharge 
due to a skin disability.  Subsequently he suffered pain and 
headaches for years.  He began drinking and smoking four to 
five packs of cigarettes a day.  He was diagnosed with 
emphysema and told he was going to die.  He quit smoking and 
was placed on Prozac for depression.  He was not diagnosed 
with a psychiatric disorder during service or for years 
following his separation from service.  However, he was 
placed on medications following his separation from service 
for nervousness.  


Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).




The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).




If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir. 1998).

The U.S. Court of Appeals for the Federal Circuit has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  

"Moreover, once the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified as 38 C.F.R. § 3.156(a).  

However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).





Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).



The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107.


Analysis

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).


The new law revises the former 38 U.S.C.A. § 5107(a) to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  It also specifically enumerates the 
requirements of the duty to assist.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
those regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the appellant.  Therefore, the 
amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The RO informed him of the evidence to support his claim via 
the rating decision, statement and supplemental statements of 
the case and associated correspondence issued since the 
veteran filed his claim.  The above documentation in the 
aggregate has informed the veteran of the rationale for the 
denial of his claim.

The RO also considered the veteran's claims under the new law 
referable to the duty to assist the veteran as mandated by 
the VCAA.  38 U.S.C.A. § 5103A (West Supp. 2001).  In this 
regard the Board notes that the veteran was notified of the 
change in law via a supplemental statement of the case issued 
in April 2001. 

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


New and material Evidence

The veteran seeks to reopen his claim of service connection 
for an acquired psychiatric disorder, which the RO finally 
denied in December 1982.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
VA outpatient treatment records and private medical records. 

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a chronic acquired variously diagnosed 
psychiatric disorder.  VA outpatient treatment records and 
private medical records associated with the claims file 
subsequent to the December 1982 1983 rating decision include 
diagnoses of major depression, anxiety, and panic disorder.  
The veteran's claim was denied in December 1982 because at 
that time there was no evidence of a chronic acquired 
psychiatric disorder.  The VA outpatient treatment records 
and private medical records obtained in connection with the 
current appeal provide competent evidence that the veteran 
currently has an acquired psychiatric disorder which has been 
variously diagnosed.  This evidence is both new and material 
to his claim.

Therefore, the Board finds that this evidence is so 
significant that it must be considered in order to fairly 
adjudicate the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted and the veteran's 
claim is reopened.


Service connection

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disorder.  

The veteran essentially asserts that he was treated for an 
acquired psychiatric disorder in 1972, with a subsequent 
diagnosis in 1995.  He further asserts that he was treated 
with psychiatric medications following his separation from 
service, absent a diagnosis of a psychiatric disability. 

Service medical records show the veteran was treated in 
January 1967 for anxiety symptoms with internal pressures to 
act out.  No diagnosis was provided.  Service medical records 
for second period of active service are silent for 
complaints, treatment, or diagnosis of a psychiatric 
disorder. 

Post service medical records dated in October 1978 document 
that the veteran was given Valiums for his nerves.  The first 
documented diagnosis of a psychiatric disorder was provided 
in 1995.  

Based upon the foregoing, there is no evidence of an acquired 
psychiatric disorder during the veteran's periods of active 
military service or for many years thereafter.  

Moreover, there are no documented medical opinions or other 
competent evidence of record linking the veteran's post 
service reported variously diagnosed psychiatric disorder to 
service.  

The veteran stated that he was initially treated for a 
psychiatric disorder in 1972, and diagnosed with such in 
1995.  The Board recognizes that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  Savage v. Gober, 10 Vet. App. 488 
(1997).  The only proviso, however, is that there be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and post-service symptomatology, 
unless such a relationship is one to which a lay person's 
observation is competent.

In this case, there is no clinical documentation of any 
psychiatric treatment for variously diagnosed psychiatric 
symptomatology until many years after service.  Further, the 
Board finds that the record is sufficient in this case, and 
no additional examination is necessary.  There is no 
indication in the probative record of a link between the 
current disorder and service.  The evidentiary record shows 
that the veteran himself asserted on two occasions in the 
1990's that his psychiatric symptomatology had begun only 
three years earlier.  The evidentiary record, in effect, is 
devoid of treatment for any variously diagnosed chronic 
psychiatric symptomatology until 1995; earlier treatment not 
shown on a chronic basis was reported previously in 1978, 
still several years following service.  

Thus, continuity of symptomatology is not demonstrated and 
the medical evidence of record may not be reasonably 
construed to find that the veteran had any continuing 
symptoms during and following service, which could be 
causally related to an acquired psychiatric disorder as 
currently claimed by the veteran.  See Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage, supra.

In addition, lay persons may provide evidence on the 
occurrence of observable symptoms during and following 
service to support the veteran's claim of entitlement for 
compensation benefits.  In this case, the veteran has 
asserted his personal opinion that his claimed psychiatric 
disorder is related to service.

However, there is no evidence that he is a medical 
professional.  Therefore, he lacks the expertise to render a 
medical opinion with respect to providing a diagnosis and/or 
etiology.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, 
the lay statements are insufficient to establish a 
relationship between his claimed disorder and service.  Id.

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions as to 
whether the veteran's claimed psychiatric disorder is related 
to service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder, 
the appeal is granted to this extent only. 

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

